Appellant was indicted in the Criminal District Court of Harris County for keeping it disorderly house, in violation of article 341 of the Penal Code, as amended by the Act of 1889, page 33. The punishment for this offense is $200, and is therefore cognizable by the Justice Courts of this State. Const., art. 5, sec. 19. It is contended, that the jurisdiction of said court in this case could only be appellate, and not original, as was exercised. If this proposition is correct, this conviction is erroneous.
With reference to its jurisdiction, the Constitution, article 5, section 1, provides, that "the Criminal District Court of Galveston and Harris counties shall continue, with the district, jurisdiction, and organization now existing by law, until otherwise provided by law."
This jurisdiction is found, as it appertains to the question here involved, in articles 1496 and 1497 of the Revised Statutes. Article 1496 provides, that "The Criminal District Court shall have original and exclusive jurisdiction of all cases of felony and misdemeanors in the counties of Galveston and Harris, of which the District and County Courts have original and exclusive jurisdiction under the law."
Article 1497 provides, that "The said court shall have exclusive appellate jurisdiction over all criminal cases tried and determined by justices of the peace, mayors, and recorders in said counties of Galveston and Harris, under the same rules and regulations provided by law for appeals from justices of the peace, mayors, and recorders to the County Court in criminal cases."
In misdemeanors the jurisdiction of the Criminal Court, under existing law, is either "original and exclusive," or it is"appellate." In cases where it has "original and exclusive" jurisdiction, it can not exercise "appellate" jurisdiction. Its appellate jurisdiction is exercised over cases appealed from the Justice Courts; hence its "original and exclusive" jurisdiction can not apply to that class of cases. The Legislature has not sought to exclude such "original and exclusive" jurisdiction to cases over which the Justice Courts have power to try and determine; nor, indeed, could it do so under the provisions of the Constitution. Ginnochio v. The State, 30 Texas Cr. App., 584. The Legislature has not sought to confer power concurrent with the Justice Courts upon the Criminal Court to try and determine cases of this character, and until that has been done, such jurisdiction can not be exercised. *Page 385 
The Criminal District Court was without authority to render the judgment in this cause, wherefore it is reversed, and the cause remanded.
Reversed and remanded.
Judges all present and concurring.